                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                 Case No. 20-20034
                                                        Chapter 11
                Debtor.                                 Hon. Daniel Opperman



        MEDIATOR’S CERTIFICATION PURSUANT TO L.B.R. 7016-2(A)(7) (E.D.M.)

         The mediator hereby certifies that mediation between Debtor and Gordon Food Service,
Inc.:

                [X]     was conducted in compliance with L.B.R. 7016-2

                [ ]     was not conducted in compliance with L.B.R. 7016-2 because

                        [ ]     the parties settled prior to the mediation; or

                        [ ]     for the following reason: ___________________

         At the mediation, the parties:

                [X]     achieved a settlement,

                        [ ]     and thereafter, signed a written settlement memorandum.

                        [X]     and did not sign a written settlement memorandum.

                [ ]     did not achieve a settlement.

                                                        By:    /s/ Judy A. O’Neill
                                                               Judy A. O’Neill (P32142)
                                                               Judy O’Neill Law, PLLC
                                                               239 Ridge Road
                                                               Grosse Pointe Farms, MI 48226
                                                               (313) 618 4540
                                                               jao@judyoneilllaw.com
                                                               judyaoneill@gmail.com




 20-20034-dob         Doc 305     Filed 09/15/20      Entered 09/15/20 12:02:36     Page 1 of 1
